DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 4 of Species Group 1, and Species 2 of Species Group 2, in the reply filed on 2/9/2022, is acknowledged. Claims 8-10 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011031572 to Hiroaki in view of USPN 5,415,204 to Kitamura.
Claim 1, Hiroaki discloses a multi-layered endless belt, comprising an endless belt substrate containing heat-resistant fibers and a surface layer containing a fluorine resin, a polyimide resin, silicone rubber or a fluororubber (see entire document including the abstract, [0001] and [0027]). 

Claim 2, the belt comprises at least one composite material layer containing a belt substrate containing heat-resistant fibers and a fluorine resin, and a surface layer containing a polyimide resin, silicone rubber or a fluororubber ([0027], [0030] and [0036]). 
Claim 3, a treated surface by surface activation is present between said composite material layer 
and said surface layer ([0027] and [0045]). 
Claim 4, said treated surface by surface activation is obtained by performing a baking treatment for silica particle adhesion, a metal sodium etching treatment, a plasma discharge treatment, or a corona discharge treatment onto said composite material layer [0046]. 
Claims 5 and 6, Hiroaki does not appear to mention a specific belt circumference but Hiroaki does disclose that it is known in the art to construct the belt with the desired width and length according to the application [0019]. Further, Kitamura discloses that it is known in the art to construct industrial belts with a circumference of up to 5 meters (5,000 mm) or more and a width of up to 2.5 meters (2,500 mm) or more (column 1, lines 33-44) . Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the belt with any circumference and width desired for the application, such as claimed, because it is within the general skill of a worker in the art to select a product size on the basis of its suitability and desired characteristics. 
Claim 7, the seamless belt substrate may have a thickness of 30 to 1000 µm, and said surface layer may have a thickness of 1 to 300 µm in the case of a fluorine resin layer, 1 to 300 µm in the case of a polyimide resin, 1 to 700 µm in the case of silicone rubber, or 1 to 700 µm in the case of fluororubber ([0033] and [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789